IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF IRENE A. LONG,          : No. 379 WAL 2016
A/K/A IRENE LONG                         :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: MICHELE LEMMO               : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.